Gilbert, J.
“A restaurant is generally understood to be a place where refreshments, food, and drink are served. Whether they are served to guests seated at a table or on stools at a counter does not affect the definition; that being a mere detail in the operation of the restaurant." State v. Shoaf, 179 N. C. 746 (102 S. E. 705), and authorities cited, where the evidence showed that the premises were used for serving wieners, sandwiches, and the like to guests seating themselves on stools near a counter, there being no tables. In the present case the undisputed evidence shows that no seats were provided, at tables or otherwise. The mere matter of providing guests with seats cannot change the character of the place of business, which must be determined by the character of the business carried on, the essential and characteristic features of a restaurant unquestionably being the serving of food and drink. It is insisted by the defendant that the plaintiff gave him permission to conduct his wiener stand upon the leased premises. The contrary is alleged by the plaintiff, and it was within the discretion of the trial judge to find in favor of either on this point.

Judgment affirmed.


All the Justices concur.